Davis v Influx Capital Group, LLC (2020 NY Slip Op 03077)





Davis v Influx Capital Group, LLC


2020 NY Slip Op 03077


Decided on May 28, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2020

Friedman, J.P., Gische, Webber, Gesmer, Oing, JJ.


11572N 656346/18

[*1]James Davis II, et al., Plaintiffs-Respondents,
vInflux Capital Group, LLC, et al., Defendants-Appellants. Richmond Capital Group, LLC, et al., Defendants.


Jacobowitz Newman Tversky LLP, Cedarhurst (Evan M. Newman of counsel), for appellants.
Colonna Cohen law, PLLC, Brooklyn (Ashlee V. Colonna Cohen of counsel), for respondents.

Order, Supreme Court, New York County (Arthur F. Engoron, J.), entered February 14, 2019, which granted plaintiffs' motion for a preliminary injunction, unanimously reversed, on the law, with costs, and the motion denied.
Both CPLR 6301 and 6312(a) require a link between a cause of action and a preliminary injunction. There is no such link in the case at bar; hence, plaintiffs' motion should have been denied (see e.g. BSI, LLC v Toscano, 70 AD3d 741 [2d Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2020
CLERK